DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7, 9, 11, 16, 18 and 20 have been amended. Claims 3-4 and 12-13 have been cancelled. Claims 1-2, 5-11, 14-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Applicant argues that 
Lee merely discloses the bi- directional intra prediction mode that a current sample is predicted by a minimum value or a maximum value of a first reference sample and a second reference sample in Paragraph [0238] and fails to teach or suggest the feature of claim 4 that an intra prediction mode of a current block is derived based on a minimum value and a maximum value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block.
Examiner respectfully disagrees. 
Lee discloses the reference sample located at a top side or a left side of a current block (For example, as shown in FIG. 13, if a block adjacent to left/lower left of a current block is a block encoded using a DCT, and a block adjacent to top/top right of a current block is a block encoded using a DST, filtering on reference samples adjacent to left/lower left of a current block is performed by applying a first intra filter and filtering on reference samples adjacent to top/top right of a current block is performed by applying a second intra filter. [0172]; using top reference samples and left reference samples [0223]). Therefore, the first reference sample and the second reference sample disclosed in [0238] of Lee are interpreted to be a left neighboring block and an upper neighboring block. (The) intra-prediction of a current block may be performed based on an average value, a maximum value, a minimum value or a weighted sum of reference samples included in the plurality of reference lines (Lee: [0237]).

Applicant’s arguments with respect to claim(s) 2, 5-10, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 20170339404 A1) in view of Lee (US 20190313116 A1).

Regarding claim 1, Panusopone teaches an image decoding method comprising: 
obtaining a current block by dividing an image ([0009] FIG. 2 depicts an exemplary partitioning of a CTU into Coding Units (CUs).); 
([0018] FIG. 11 depicts an example of generating a prediction CU from neighboring pixels using an intra prediction mode selected according to the method of FIG. 7.); 
deriving a reference sample of intra prediction for the current block from a plurality of reference sample lines ([0090] The method shown in FIG. 12 uses a plurality of CU templates 800 and candidate prediction templates 900 generated based on different reference lines 1300. [0096] At step 1210, the decoder can move to a different intra prediction mode and return to steps 1206 and 108 to generate a new candidate prediction template 900 for that intra prediction mode based on the current reference line 1300); and 
generating a prediction block by performing intra prediction for the current block ([0088] At step 714, the decoder can use the intra prediction mode selected during step 712 to generate a prediction CU 626 with intra prediction, as shown in FIG. 11.)
Panusopone does not explicitly teach wherein the intra prediction mode of the current block is derived based on a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block, the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block.
	In an analogous art, Lee teaches wherein the intra prediction mode of the current block is derived based on a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block (A prediction sample of a current block may be generated in consideration of a weighted sum of the first reference sample and the second reference sample, or may be generated based on an average value, a minimum value or a maximum value of the first reference sample and the second reference sample. [0238].), the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block ([0126] Specifically, the intra prediction mode of the current block may be derived based on a candidate list and an index. Here, the candidate list contains multiple candidates, and the multiple candidates may be determined based on an intra prediction mode of the neighboring block adjacent to the current block. The neighboring block may include at least one of blocks positioned at the top, the bottom, the left, the right, and the corner of the current block. The index may specify one of the multiple candidates of the candidate list. [0172] example, as shown in FIG. 13, if a block adjacent to left/lower left of a current block is a block encoded using a DCT, and a block adjacent to top/top right of a current block is a block encoded using a DST, filtering on reference samples adjacent to left/lower left of a current block is performed by applying a first intra filter and filtering on reference samples adjacent to top/top right of a current block is performed by applying a second intra filter.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Panusopone. One would be motivated as such as to effectively providing stereographic image content with high resolution and ultra-high resolution (Lee: [0004]).

Regarding claim 2, Panusopone in view of Lee teaches the method of claim 1. Panusopone teaches wherein, in case a size of the current block is greater than a predetermined size, the current block is divided by quadtree only (Parameters can be set to control splitting according to the QTBT, such as the CTU size, the minimum sizes for the quadtree and binary tree leaf nodes, the maximum size for the binary tree root node, and the maximum depth for the binary trees [0030].).

Regarding claim 4, Panusopone in view of Lee teaches the method of claim 1. Lee teaches wherein the intra prediction mode of the current block is derived using a maximum (A prediction sample of a current block may be generated in consideration of a weighted sum of the first reference sample and the second reference sample, or may be generated based on an average value, a minimum value or a maximum value of the first reference sample and the second reference sample. [0238].). The same motivation used to combine Panusopone in view of Lee in claim 1 is applicable.

Regarding claim 5, Panusoponein view of Lee teaches the method of claim 1. Lee teaches wherein, among the plurality of reference sample lines, a reference sample line for deriving the reference sample is determined based on information reconstructed from a bitstream ([0195] First, a decoder may generate a plurality of reference lines (S1610). Reference samples included in each reference line may be generated based on reconstructed samples included in blocks decoded earlier than a current block.). The same motivation used to combine Panusopone in view of Lee in claim 1 is applicable.

Regarding claim 6, Panusopone in view of Lee teaches the method of claim 1.Lee teaches among the plurality of reference sample lines, a reference sample line for deriving the reference sample is determined based on whether an upper boundary of the current block corresponds to a boundary of a coding tree block (information on whether binary tree-based partitioning is performed in a vertical direction or a horizontal direction, etc. may be used [0101]. [0189] Information on whether performing intra-prediction using an extended reference line may be signaled in units of a coding tree unit, an encoding unit or a prediction unit, or may be signaled in units of a sequence, a picture or a slice. the first range and the second range may be distinguished based on whether they are adjacent to a boundary of a current block, whether they are located at a top side or a left side of a current block, or whether they are adjacent to a corner of a current block. [0168]) The same motivation used to combine Panusopone in view of Lee in claim 1 is applicable.

Regarding claim 7, Panusopone in view Lee teaches the method of claim 1.Lee teaches the deriving the reference sample comprises filtering the reference sample, and the filtering of the reference sample is performed only for a first reference sample line among the plurality of reference sample lines ([0168] one of a plurality of intra -filter candidates may be determined, and filtering on the reference sample may be performed by using the determined one. [0191] when an intra-prediction mode of a current block is a non-directional mode, intra-prediction of the current block is performed using one reference line. [claim 16] wherein the reference sample line candidates comprise a first reference sample line adjacent to the current block and a second reference sample line not adjacent to the current block. Examiner’s note: only one reference line is used among a first and second reference lines); the first reference sample line is immediately above or left to the current block (For example, an example illustrated in FIG. 21, a reference sample average value of a first reference line adjacent to a current block (i.e., reference line 0 shown in FIG. 21) may be calculated using top reference samples and left reference samples excluding a reference sample adjacent to a left-top corner of the current block. [0223]). The same motivation used to combine Panusopone in view of Lee in claim 1 is applicable.

Regarding claim 8, Panusopone in view of Lee teaches the method of claim 1. Panusopone teaches wherein, among the plurality of reference sample lines, a reference sample line for deriving the reference sample is determined based on the intra prediction mode of the current block ([0024] FIG. 17 depicts an example of generating a prediction CU from pixels of a reference line using an intra prediction mode selected according to the method of FIG. 12.). 

Regarding claim 9, Panusopone in view of Lee teaches the method of claim 1.  Lee teaches selecting a reference sample line from the plurality of reference sample lines (select a reference sample line used for intra prediction of the current block among the plurality of reference sample lines, [0010]),
wherein the reference samples of intra prediction for the current block is derived from the selected reference sample line and the intra prediction is performed by applying a filter to the derived reference sample ([0155] Filtering for the prediction sample may be performed only on the line positioned at the block boundary, or may be performed on multiple lines.), and a type of the filter is determined according to the reference sample line [0155] Filtering for the prediction sample may be performed only on the line positioned at the block boundary, or may be performed on multiple lines. The correction filter where at least one of the number of filter taps and a filter coefficient is different for each of lines may be used.). The same motivation used to combine Panusopone in view of Lee in claim 1 is applicable.

Regarding claim 10, Panusopone in view of Lee teaches the method of claim 1. Lee teaches availability determination for a sample outside of a predetermined range among samples of the plurality of reference sample lines is not performed, and the sample outside of the predetermined range is substituted by an adjacent sample inside of the predetermined range (an available reference sample which has the shortest distance and is selected by comparing a distance (first offset) between an available reference sample included in the same reference line with the unavailable reference sample and the unavailable sample and a distance (second offset) between an available reference sample included in a reference line different from the unavailable reference sample and the unavailable sample may be substituted for the unavailable reference sample [0205].). The same motivation used to combine Panusopone in view of Lee in claim 1 is applicable.

Regarding claim 11, Panusopone teaches an image encoding method comprising: 
obtaining a current block by dividing an image ([0009] FIG. 2 depicts an exemplary partitioning of a CTU into Coding Units (CUs).); 
determining an intra prediction mode of the current block ([0018] FIG. 11 depicts an example of generating a prediction CU from neighboring pixels using an intra prediction mode selected according to the method of FIG. 7.); 
deriving a reference sample of intra prediction for the current block from a plurality of reference sample lines ([0096] At step 1210, the decoder can move to a different intra prediction mode and return to steps 1206 and 108 to generate a new candidate prediction template 900 for that intra prediction mode based on the current reference line 1300); and 
generating a prediction block by performing intra prediction for the current block ([0088] At step 714, the decoder can use the intra prediction mode selected during step 712 to generate a prediction CU 626 with intra prediction, as shown in FIG. 11.).
Panusopone does not explicitly teach wherein the intra prediction mode of the current block is encoded based on a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block, the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block.
In an analogous art, Lee teaches wherein the intra prediction mode of the current block is encoded based on a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block (A prediction sample of a current block may be generated in consideration of a weighted sum of the first reference sample and the second reference sample, or may be generated based on an average value, a minimum value or a maximum value of the first reference sample and the second reference sample. [0238].), the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block ([0126] Specifically, the intra prediction mode of the current block may be derived based on a candidate list and an index. Here, the candidate list contains multiple candidates, and the multiple candidates may be determined based on an intra prediction mode of the neighboring block adjacent to the current block. The neighboring block may include at least one of blocks positioned at the top, the bottom, the left, the right, and the corner of the current block. The index may specify one of the multiple candidates of the candidate list. [0172] example, as shown in FIG. 13, if a block adjacent to left/lower left of a current block is a block encoded using a DCT, and a block adjacent to top/top right of a current block is a block encoded using a DST, filtering on reference samples adjacent to left/lower left of a current block is performed by applying a first intra filter and filtering on reference samples adjacent to top/top right of a current block is performed by applying a second intra filter.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Panusopone. One would be motivated as such as to effectively providing stereographic image content with high resolution and ultra-high resolution (Lee: [0004]).

Regarding claim 13, Panusopone in view of Lee teaches the method of claim 11. Lee teaches wherein the intra prediction mode of the current block is encoded using a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block (A prediction sample of a current block may be generated in consideration of a weighted sum of the first reference sample and the second reference sample, or may be generated based on an average value, a minimum value or a maximum value of the first reference sample and the second reference sample. [0238].). The same motivation used to combine Panusopone in view of Lee in claim 11 is applicable.

Regarding claim 14, Panusopone in view of Lee teaches the method of claim 11. Lee wherein, among the plurality of reference sample lines, information for determining a reference sample line for deriving the reference sample is encoded into a bitstream ([0195] First, a decoder may generate a plurality of reference lines (S1610). Reference samples included in each reference line may be generated based on reconstructed samples included in blocks decoded earlier than a current block.). The same motivation used to combine Panusopone in view of Lee in claim 11 is applicable.

Regarding claim 15, Panusopone in view of Lee teaches the method of claim 11.Lee teaches wherein, among the plurality of reference sample lines, a reference sample line for deriving the reference sample is determined based on whether an upper boundary of the current block corresponds to a boundary of a coding tree block (information on whether binary tree-based partitioning is performed in a vertical direction or a horizontal direction, etc. may be used [0101]. [0189] Information on whether performing intra-prediction using an extended reference line may be signaled in units of a coding tree unit, an encoding unit or a prediction unit, or may be signaled in units of a sequence, a picture or a slice.) The same motivation used to combine Panusopone in view of Lee in claim 11 is applicable.

Regarding claim 16, Panusopone in view of Lee teaches the method of claim 11.Lee teaches wherein the deriving the reference sample comprises filtering the reference sample, ([0168] one of a plurality of intra -filter candidates may be determined, and filtering on the reference sample may be performed by using the determined one. [0191] when an intra-prediction mode of a current block is a non-directional mode, intra-prediction of the current block is performed using one reference line. [claim 16] wherein the reference sample line candidates comprise a first reference sample line adjacent to the current block and a second reference sample line not adjacent to the current block. Examiner’s note: only one reference line is used among a first and second reference lines); the first reference sample line is immediately above or left to the current block (For example, an example illustrated in FIG. 21, a reference sample average value of a first reference line adjacent to a current block (i.e., reference line 0 shown in FIG. 21) may be calculated using top reference samples and left reference samples excluding a reference sample adjacent to a left-top corner of the current block. [0223]).. The same motivation used to combine Panusopone in view of Lee in claim 11 is applicable.

Regarding claim 17, Panusopone in view of Lee teaches the method of claim 11. Panusopone teaches wherein, among the plurality of reference sample lines, a reference sample line for deriving the reference sample is determined based on the intra prediction mode of the current block. ([0024] FIG. 17 depicts an example of generating a prediction CU from pixels of a reference line using an intra prediction mode selected according to the method of FIG. 12.). 

Regarding claim 18, Panusopone in view of Lee teaches the method of claim 11. Lee teaches selecting a reference sample line from the plurality of reference sample lines (select a reference sample line used for intra prediction of the current block among the plurality of reference sample lines, [0010]); wherein the reference samples of intra prediction for the current block is derived from the selected reference sample line and the intra prediction is performed by applying a filter to the derived reference sample ([0155] Filtering for the prediction sample may be performed only on the line positioned at the block boundary, or may be performed on multiple lines.), and a type of the filter is determined according to the reference sample line [0155] Filtering for the prediction sample may be performed only on the line positioned at the block boundary, or may be performed on multiple lines. The correction filter where at least one of the number of filter taps and a filter coefficient is different for each of lines may be used.).The same motivation used to combine Panusopone in view of Lee in claim 1 is applicable.

Regarding claim 19, Panusopone in view of Lee teaches the method of claim 11. Lee wherein availability determination for a sample outside of a predetermined range among samples of the plurality of reference sample lines is not performed, and the sample outside of the predetermined range is substituted by an adjacent sample inside of the predetermined range (an available reference sample which has the shortest distance and is selected by comparing a distance (first offset) between an available reference sample included in the same reference line with the unavailable reference sample and the unavailable sample and a distance (second offset) between an available reference sample included in a reference line different from the unavailable reference sample and the unavailable sample may be substituted for the unavailable reference sample [0205].). The same motivation used to combine Panusopone in view of Lee in claim 11 is applicable.

Regarding claim 20, Panusopone teaches a non-transitory computer-readable recording-medium storing a bitstream which is generated by an image encoding method (the video encoder 1920 and decoder 1930 are implemented partially in software, a device may store instructions for the software in a suitable, non-transitory computer-readable storage medium and may execute the instructions in hardware using one or more processors to perform the techniques of this disclosure [0127].), 
the method comprising: 
obtaining a current block by dividing an image ([0009] FIG. 2 depicts an exemplary partitioning of a CTU into Coding Units (CUs).); 
determining an intra prediction mode of the current block ([0018] FIG. 11 depicts an example of generating a prediction CU from neighboring pixels using an intra prediction mode selected according to the method of FIG. 7.); 
deriving a reference sample of intra prediction for the current block from a plurality of reference sample lines ([0096] At step 1210, the decoder can move to a different intra prediction mode and return to steps 1206 and 108 to generate a new candidate prediction template 900 for that intra prediction mode based on the current reference line 1300); and  
generating a prediction block by performing intra prediction for the current block ([0088] At step 714, the decoder can use the intra prediction mode selected during step 712 to generate a prediction CU 626 with intra prediction, as shown in FIG. 11.).
Panusopone does not explicitly teach wherein the intra prediction mode of the current block is encoded based on an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block, the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block.
In an analogous art, Lee teaches wherein the intra prediction mode of the current block is encoded based on a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block (A prediction sample of a current block may be generated in consideration of a weighted sum of the first reference sample and the second reference sample, or may be generated based on an average value, a minimum value or a maximum value of the first reference sample and the second reference sample. [0238].), the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block ([0126] Specifically, the intra prediction mode of the current block may be derived based on a candidate list and an index. Here, the candidate list contains multiple candidates, and the multiple candidates may be determined based on an intra prediction mode of the neighboring block adjacent to the current block. The neighboring block may include at least one of blocks positioned at the top, the bottom, the left, the right, and the corner of the current block. The index may specify one of the multiple candidates of the candidate list. [0172] example, as shown in FIG. 13, if a block adjacent to left/lower left of a current block is a block encoded using a DCT, and a block adjacent to top/top right of a current block is a block encoded using a DST, filtering on reference samples adjacent to left/lower left of a current block is performed by applying a first intra filter and filtering on reference samples adjacent to top/top right of a current block is performed by applying a second intra filter.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Panusopone. One would be motivated as such as to effectively providing stereographic image content with high resolution and ultra-high resolution (Lee: [0004]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486                                                                                                                                                                                            
/JAMIE J ATALA/            Supervisory Patent Examiner, Art Unit 2486